Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 1 of 8 Page ID #:1
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 2 of 8 Page ID #:2



                               AFFIDAVIT

I, Martina Doino, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

1. I am a Special Agent (“SA”) with the Department of Homeland

Security (“DHS”), Immigration and Customs Enforcement (“ICE”),

Homeland Security Investigations (“HSI”), and have been so

employed since December 2019.      I am currently assigned to the

HSI Office of the Special Agent in Charge at the Los Angeles

International Airport.     I attended the HSI Criminal Investigator

Training Program at the Federal Law Enforcement Training Center

(“FLETC”), in Glynco, Georgia.      At FLETC, I received training in

conducting criminal investigations into narcotics smuggling,

interdiction, and distribution of controlled substances.

2. I am currently assigned to the Los Angeles Border Enforcement

Security Taskforce (“LA BEST”) in Los Angeles, California, and

have been so assigned since August 2021.        LA BEST is a multi-

agency task force aimed at identifying, targeting, and

eliminating vulnerabilities to the security of the United States

related to the Los Angeles/Long Beach seaport complex, as well

as the surrounding transportation and maritime corridors.           My

responsibilities include the investigation of violations of

federal criminal laws, including crimes involving money
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 3 of 8 Page ID #:3



laundering, narcotics trafficking, smuggling, fraud, and

immigration violations.

3. Prior to my tenure as an SA, I was a police officer in Key

Biscayne, Florida from February 2015 to May 2019.         From July

2018 to May 2019, I was a Task Force Officer (“TFO”) on a High

Intensity Drug Trafficking Area Task Force, where I participated

in investigations into money laundering and drug trafficking

crimes in South Florida.     Throughout my law enforcement career,

I have participated in numerous criminal investigations

involving narcotics importation or distribution.         Through these

investigations, I am familiar with the methods and practices of

drug users, drug traffickers, and drug manufacturers.          I have

also spoken at length with other HSI SAs and local law

enforcement officers regarding methods of drug trafficking.

                      II. PURPOSE OF AFFIDAVIT

4. This affidavit is made in support of a criminal complaint

against Jose Humberto ORTIZ Medina for a violation of Title 8,

United States Code, Section 1326(a), Attempted Illegal Reentry

into in the United States Following Deportation or Removal.

5. Because this affidavit is being submitted for the limited

purpose of securing the requested criminal complaint, I have not

attempted to include each and every fact that may be known to me

and other law enforcement personnel concerning this
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 4 of 8 Page ID #:4



investigation.   I have set forth only those facts that I believe

are necessary to establish probable cause for the requested

criminal complaint.    Where statements of others are set forth in

this affidavit, they are set forth in substance and in part,

unless otherwise indicated.     The facts set forth in this

affidavit are based upon information obtained from other law

enforcement personnel, reports and database queries, and, where

noted, my personal knowledge and training and experience.

                  III. STATEMENT OF PROBABLE CAUSE

6. Based on my conversations with law enforcement officers,

review of reports of investigation, and my own knowledge of this

investigation, I know the following:

          A. On Sunday, August 15, 2021, at approximately 4:15

p.m., Orange County Sheriff’s Department (“OCSD”) made contact

with three individuals on a pleasure craft at Dana Point Harbor

in Dana Point, California, and determined that they were

possibly involved in smuggling activity based upon their

statements to officers, as set forth in more detail below.           OCSD

advised the Maritime Coordination Center of the incident, and

ReCom partners were contacted to provide a federal response to

the possible smuggling event.      Response came from, among others,

the U.S. Border Patrol (“USBP”) and the CBP/Office of Field

Operations Special Enforcement Group.
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 5 of 8 Page ID #:5



            B. OCSD Deputies P.M. and D.D. advised that they were

contacted by vessel assist (TowBoat U.S.) who advised they

encountered a suspicious vessel at the Dana Point fuel dock

(34661 Puerto Place, Dana Point, California 92629).          The

vessel’s motor appeared to have blown out after the arrival at

the fuel dock.

            C. Two subjects on the vessel, during conversation

with TowBoat U.S., said things that did not make sense,

including that    they had caught fish, but only last week and not

that day.     TowBoat U.S. contacted OCSD to investigate.

            D. Upon arrival, OCSD noticed that the boat was

missing parts of its California registration number, and that

the boat had fishing rods without fishing line, despite the

subjects stating that they had been out fishing. OCSD performed

a registration check and then boarded the vessel, where they

observed more signs of maritime smuggling, including fuel jugs

in the cabin, excess life vests, and Mexican-labeled food, as

well as three individuals previously not known to be on board

the vessel.

            E. OCSD advised that the operator of the vessel was

wearing a pink shirt and was attempting to work on the motor

intermittently while getting assistance from the other person on

deck, who was wearing a white “Hugo Boss” shirt.
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 6 of 8 Page ID #:6



          F. At approximately 5:00 p.m., the USBP performed an

immigration inspection and determined, based on questioning,

that all five subjects had unlawfully entered the United States

without inspection.     The subjects were then taken to San

Clemente for processing, and the vessel was seized. LA BEST

responded to San Clemente to interview subjects.

          G. On August 15, 2021, at approximately 11:14 pm,

Border Patrol Agent Intelligence (BPA-I) Dany Mancilla conducted

a video-recorded interview of Jose Humberto ORTIZ Medina. BPA-I

Roland Nejal witnessed the interview. Both agents were in plain

clothes with no weapons visible. The interview was conducted in

the Spanish language. ORTIZ understood the interview was being

recorded by video and audio.

          H. At approximately 11:15 pm, ORTIZ was provided his

consulate rights.     ORTIZ stated he did not wish to speak to a

consulate from his home country.

          I. At approximately 11:17 pm, ORTIZ was read his

Miranda Rights as per form I-214.      ORTIZ acknowledged he

understood his rights and agreed to speak with agents without an

attorney present.

          J. ORTIZ stated that his full name is Jose Humberto

ORTIZ Medina and that he has not used any other names. ORTIZ

stated that he is a citizen of Mexico and was born on March 24,

1973. ORTIZ said he does not have any legal immigration
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 7 of 8 Page ID #:7



documents that allow him to remain in the United States. ORTIZ

stated that he had been deported to Mexico in 2010, after a

judge ordered him deported. ORTIZ said he did not apply for or

request permission to re-enter the United States.

          K. ORTIZ claimed he last entered the United States on

August 14, 2021, at 9:00 pm. He said he entered the United

States by boat. ORTIZ intended to travel to Bakersfield,

California. ORTIZ stated he understood it was illegal for him to

re-enter the United States after being deported.

          L. DHS record checks revealed that ORTIZ had been

previously arrested and convicted on August 8, 2016, for re-

entry of a deported alien under 8 U.S.C § 1326. ORTIZ was

sentenced to 129 days in prison for that conviction.

          M. On or about August 8,2016, ORTIZ was served a Form

I-871, Reinstatement of Deportation order, and on August 9,

2016, ORTIZ was removed to Mexico at the Nogales Port of Entry.

                           IV. CONCLUSION

7. For the reasons described above, there is probable cause to

believe that Jose Humberto ORTIZ-MEDINA has committed a

violation of Title 8, United States Code, Section 1326(a),

//

//
 Case 8:21-cr-00161-FMO Document 1 Filed 08/16/21 Page 8 of 8 Page ID #:8



Attempted Illegal Reentry into in the United States Following

Deportation or Removal.



                                               /s/
                                        MARINA DOINO, Special Agent
                                        Department of Homeland
                                        Security

Attested to by the applicant in
accordance with the requirements
of Federal Rule of Criminal
Procedure 4.1 by telephone on this
16th day of August, 2021.


   DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE
